Case 1:21-cv-01785-AT Document 7 Filed 03/22/21 Page 1 of 2
           Case 1:21-cv-01785-AT Document 7 Filed 03/22/21 Page 2 of 2



SHOP5831326 STORE, SHOP5870398 STORE,
SHOP910331278 STORE, SHOP910605011
STORE, SHOP910926020 STORE,
SHOP911100018 STORE, SHOP911115068
STORE, SHOP911167001 STORE,
SHOP911188155 STORE, SHOP911192222
STORE, SHOP911195003 STORE,
SHOP911234034 STORE, SHOP911258359
STORE, SHOP911259388 STORE,
SHOP911264193 STORE, SHOP911267085
STORE, SHOP911300207 STORE,
SHOP911342022 STORE, SHOP911375214
STORE, SHOP911422093 STORE,
SHOP911425145 STORE, TAOTAOKU STORE,
TOLLER BAG STORE, WOZIK STORE, XT02
STORE, YANG R STORE, YIWU CUDA
IMPORT AND EXPORT CO., LTD., YIWU MAY
STAR INTERNATIONAL TRADING CO., LTD.,
YIWU MIANYU E-COMMERCE FIRM, YIWU
WU TAI BELT CO., LTD., YIWU YINGYU
IMPORT & EXPORT CO., LTD., YUNFOOK
OFFICIAL, YUYAO NICO ELECTRONICS
FACTORY and ZHENGZHOU YMEI PET
PRODUCTS CO., LTD.,
                        Defendants.
ANALISA TORRES, District Judge:

        On March 5, 2021, the Court ordered that Defendants appear on March 23, 2021, at 3:00 p.m.,
to show cause why a preliminary injunction should not issue. The Court finds good cause to
ADJOURN the hearing scheduled for March 23, 2021, to April 1, 2021, at 1:00 p.m. By March 26,
2021, Defendants shall file any opposing papers. By March 29, 2021, Plaintiff shall file any reply.
Pursuant to Federal Rule of Civil Procedure 65(b)(2), the TRO is extended to April 1, 2021. Good
cause exists for an extension, because adjourning the preliminary injunction hearing is necessary to
ensure Defendants are afforded adequate notice, and continued restraint of Defendants and third
parties in the interim period is necessary to protect Plaintiff’s rights against the irreparable harms
demonstrated in its TRO application.

       By March 23, 2021, Plaintiff shall serve this order on Defendants using the same methods
authorized by the TRO. By March 26, 2021, Plaintiff shall provide the Court with proof of service.

       SO ORDERED.

Dated: March 22, 2021
       New York, New York



                                                  2
